Citation Nr: 0530293	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  02-01 840A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for manic depressive 
disorder with bipolar disorder, rated 30 percent disabling 
from May 25, 1999; 50 percent disabling from April 29, 2004; 
and 70 percent disabling from February 18, 2005.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from May 1975 to March 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In November 2003, the Board remanded the case 
for additional development.  The case returned to the Board 
in September 2005.

Although the Board regrets the additional delay, the appeal 
must again be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Based on evidence that has been added to the file since the 
Board last remanded this case in November 2003, it is clear 
additional development is needed.

In the Appellant's Post-Remand Brief dated in October 2005, 
the representative has raised the additional issue of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due solely to the service-connected 
bipolar disorder (there are no other service-connected 
disabilities).  It appears that this issue could be inferred 
from the assignment of the 70 percent rating, effective 
February 18, 2005, as the appellant satisfied the schedular 
requirements for a TDIU as of that time.  Cf. Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001); Lineberger v. 
Brown, 5 Vet. App. 367, 370 (1993).  

This additional issue may be inextricably intertwined with 
the issue currently on appeal to the Board.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  For example, as the 
representative has correctly pointed out, the appellant has 
been employed on a part-time basis by the U.S Postal Service 
throughout the time period at issue in this appeal; however, 
there is insufficient information of record to determine 
whether this part-time employment (reportedly four hours per 
day in September 1999) constituted substantially gainful 
employment, as defined in Faust v. West, 13 Vet. App. 342, 
356 (2000); or whether it is instead marginal employment, as 
defined at 38 C.F.R. § 4.16.  This information could 
materially affect the schedular disability rating to be 
assigned for the service-connected bipolar disorder for all, 
or for only a part, of the time period at issue in this 
appeal.  Further evidentiary development is thus required to 
clarify this matter.  The appellant's representative has 
requested a remand for this purpose, and the Board agrees 
that a remand is necessary.  

There are indications in the present record that the 
appellant may have applied for vocational rehabilitation 
benefits from VA.  For example, the private psychological 
evaluation of the appellant dated April 29, 2004, was based 
upon a referral by the appellant's "VA counselor," which is 
a name which does not appear in his VA medical records.  
There are also other references in the current record to 
possible vocational rehabilitation.  If VA vocational 
rehabilitation records exist, especially counseling records 
concerning the existence and cause of employment handicaps 
and/or feasibility of training, these would be directly 
relevant to the present appeal and must be obtained and 
reviewed.  See Moore v. Gober, 10 Vet. App. 436, 440 (1997).  

There are also indications in the current record that the 
appellant is on a limited duty status at his current 
employment because of work-related physical injuries, as well 
as his psychiatric impairment.  The medical evidence of 
record also reflects other Axis I diagnoses, such as multi-
infarct dementia and a panic disorder, which may not be 
related to service and whose symptoms and effects on the 
appellant's employability may or may not be separable from 
those of the service-connected bipolar disorder.  Evidentiary 
development should be undertaken to separately identify, if 
possible, the symptoms of the various Axis I diagnoses and to 
determine, if possible, their separate effect on the 
appellant's employability, along with his physical 
limitations.  This must be done because VA regulations 
require that, unless the symptoms and/or degree of impairment 
due to a veteran's service-connected psychiatric disability 
can be distinguished from any other diagnosed psychiatric 
disorders, VA must consider all psychiatric symptoms in the 
adjudication of the claim.  Mittleider v. West, 11 Vet. App. 
181 (1998).

The veteran receives regular psychiatric treatment at the VA 
Medical Center in Dallas.  There is a significant gap in the 
records in the claims file - from May 2002 to June 2004.  
Since the veteran has been assigned different ratings for 
different time periods based on the severity of his 
disability, all his VA treatment records must be obtained so 
that the medical history of his disorder is complete.

Accordingly, this appeal is remanded to the RO (via the AMC 
in Washington, D.C.) for the following further actions:  

1.  The AMC or the RO should notify the 
appellant that he should submit any 
pertinent evidence in his possession.  
The appellant should also be requested to 
provide an employment history since May 
1999, including the number of hours 
worked per week and the amount of wages 
earned from his part-time employment with 
the U.S. Postal Service; and 
documentation of any problems the 
service-connected psychiatric disorder 
has caused in relation to his employment.  

2.  The AMC or the RO should also obtain 
and incorporate into the claims file 
copies of any relevant VA vocational 
rehabilitation records, especially 
counseling records concerning the 
existence and cause of employment 
handicaps and/or the feasibility of 
training.  

3.  The AMC or the RO should obtain any 
VA relevant medical records not already 
of record - that is, for the time period 
from May 2002 to June 2004, and from May 
2005 to the present.

4.  When the above evidence has been 
obtained, to the extent available, the 
appellant should be scheduled for a VA 
psychiatric examination to determine the 
current degree of severity of his 
service-connected manic depressive 
disorder with bipolar disorder.  Any 
indicated studies must be performed, and 
the claims file, including a copy of this 
remand, must be made available to and 
reviewed by the examiner.  The 
examination report should reflect that 
the claims file was reviewed.  

The examiner should identify all current 
manifestations of the service-connected 
manic depressive disorder with bipolar 
disorder.  

The examiner should also provide an 
opinion concerning the current degree of 
social and occupational impairment 
resulting from the service-connected 
manic depressive disorder with bipolar 
disorder, to include whether it renders 
the appellant unemployable without regard 
to his physical disabilities or other, 
non-service-connected psychiatric 
disabilities (see below).  In addition, 
the examiner should provide a Global 
Assessment of Functioning (GAF) score 
relating solely to the service-connected 
manic depressive disorder with bipolar 
disorder, with an explanation of the 
significance of the score assigned.  

If the veteran is found to have any other 
chronic acquired psychiatric disorder 
(some records refer to multi-infarct 
dementia and a panic disorder, for 
example), the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the other psychiatric 
disorder(s) is/are etiologically related 
to the veteran's active service or 
service-connected disability.  

To the extent possible, the 
manifestations of the service-connected 
manic depressive disorder with bipolar 
disorder should be distinguished from 
those of any non service-connected 
psychiatric disorders found to be 
present, and separate GAF scores should 
be assigned, if possible, to the 
nonservice-connected psychiatric 
disabilities as well.  

The rationale for all opinions expressed 
must also be provided by the examiner.  

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted and ensure 
that the VA examination report is 
complete and addresses all questions 
asked above.

6.  Then, the RO or the AMC should 
readjudicate the current claim on a de 
novo basis, as well as the inferred TDIU 
issue.  As part of this readjudication, 
the AMC or the RO should specifically 
determine whether the appellant's part-
time employment with the U.S. Postal 
Service since at least May 1999 has 
constituted substantially gainful 
employment, as defined in Faust v. West, 
13 Vet. App. 342, 356 (2000).  

If any benefits sought on appeal are not 
granted to the appellant's satisfaction, 
the appellant and his representative 
should be furnished an appropriate 
supplemental statement of the case which 
includes the inferred TDIU issue and 
provided the requisite opportunity to 
respond.  In accordance with proper 
appellate procedures, the case should 
then be returned to the Board for further 
appellate consideration. 

The appellant need take no further action until he is 
otherwise informed, but he may furnish additional evidence 
and argument on the remanded matters while the case is in 
remand status.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 

